


109 HRES 990 IH: Expressing the sense of the House of

U.S. House of Representatives
2006-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 990
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2006
			Ms. Waters submitted
			 the following resolution; which was referred to the
			 Committee on International
			 Relations
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the original authorization for use of force against Iraq
		  contained in Public Law 107–243 is outdated and Congress should vote on a new
		  use of force resolution that reflects the current situation in
		  Iraq.
	
	
		Whereas the terrorist attacks of September 11, 2001, were
			 carried out by members of al-Qaeda, an international terrorist
			 organization;
		Whereas, shortly after the 9–11 terrorist attacks,
			 President Bush, Vice President Cheney, Secretary of Defense Rumsfeld, and
			 others in the executive branch began talking of and planning for war with
			 Iraq;
		Whereas President Bush, Vice President Cheney, Secretary
			 of Defense Rumsfeld, and others in the executive branch used multiple reasons
			 to justify the war with Iraq, including an arsenal of weapons of mass
			 destruction, ties to al-Qaeda, and harboring members of al-Qaeda;
		Whereas, in October 2002, the 107th Congress passed H.J.
			 Res. 114, which became Public Law 107–243, authorizing the use of force against
			 Iraq, stating that Iraq both poses a continuing threat to the national
			 security of the United States … by, among other things, continuing to possess
			 and develop a significant chemical and biological weapons capability, actively
			 seeking a nuclear weapons capability, and supporting and harboring terrorist
			 organizations;
		Whereas with the authorization provided for by Public Law
			 107–243, the United States went to war with Iraq on March 19, 2003;
		Whereas the government of Saddam Hussein fell in April
			 2003 due to the military action of the United States;
		Whereas it is clear that none of the justifications for
			 going to war with Iraq were accurate;
		Whereas many of the provisions of Public Law 107–243,
			 which were based on the erroneous claims, were also false;
		Whereas since the invasion of Iraq by the United States,
			 Iraq has descended into civil war, resulting in the deaths of tens of thousands
			 of Iraqis; and
		Whereas the terms of Public Law 107–243 are no longer
			 applicable to the current military action in Iraq: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the original authorization for use of force
			 against Iraq contained in Public Law 107–243 is outdated; and
			(2)Congress should vote on a new use of force
			 resolution that reflects the current situation in Iraq.
			
